                                             Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 1 of 12



                                        1   SEAN P. FLYNN (SBN: 220184)
                                            CHRISTOPHER J. WEBER (SBN: 233998)
                                        2   GORDON REES SCULLY MANSUKHANI, LLP
                                            275 Battery Street, Suite 2000
                                        3   San Francisco, CA 94111
                                            Telephone: (702) 577-8317
                                        4   Facsimile: (415) 986-8054
                                            Email:     sflynn@grsm.com
                                        5              cweber@grsm.com
                                        6   Attorneys for Defendant
                                            NCB MANAGEMENT SERVICES, INC.
                                        7

                                        8                       UNITED STATES DISTRICT COURT
                                        9                    NORTHERN DISTRICT OF CALIFORNIA
                                       10

                                       11   JENNIFER E. MORRISON,                      )   CASE NO.
                                                                                       )
Gordon Rees Scully Mansukhani, LLP




                                       12                             Plaintiff,       )   NOTICE OF REMOVAL
                                                                                           UNDER 28 U.S.C. § 1441 (A)
   633 West Fifth Street, 52nd floor




                                                                                       )
                                       13         vs.                                  )   (FEDERAL QUESTION)
       Los Angeles, CA 90071




                                                                                       )   [Filed concurrently with Notice of
                                       14   NCB MANAGEMENT SERVICES,                   )   Lodgment of State Court Pleadings;
                                            INC.,                                          Certificate of Interested Parties; and
                                       15                                              )   Civil Case Cover Sheet]
                                                                      Defendant.       )
                                       16                                              )   Complaint filed: September 21,
                                                                                       )   2020
                                       17                                              )
                                            28
                                       18
                                            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                       19
                                                  PLEASE TAKE NOTICE that Defendant NCB Management Services,
                                       20
                                            Inc. (hereinafter referred to as “Defendant”) respectfully submits this Notice of
                                       21
                                            Removal in this civil action from the Superior Court of the State of California for
                                       22
                                            the County of Yuba to the United States District Court for the Central District of
                                       23
                                            California, pursuant to 28 U.S.C. §§ 1441 and 1446, based on federal question
                                       24
                                            jurisdiction. Specifically, Plaintiff Jennifer E. Morrison (hereinafter referred to
                                       25
                                            as “Plaintiff”) asserts a claim for damages against Defendant arising out of
                                       26
                                            alleged violations of the Rosenthal Fair Debt Collection Practices Act, 15 U.S.C.
                                       27
                                            §1788, et seq. and the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et
                                       28
                                                                                     -1-
                                                  NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441 (A) (FEDERAL
                                                                     QUESTION)
                                             Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 2 of 12



                                        1   seq. (“FDCPA”).
                                        2         In support of this Notice of Removal, Defendant, through its counsel,
                                        3   states as follows:
                                        4                          PROCEDURAL BACKGROUND
                                        5         1.    Plaintiff commenced this action by filing a Complaint in the Superior
                                        6   Court of the State of California for the County of Yuba on September 21, 2020,
                                        7   styled Morrison vs. NCB Management Services, Inc., Case No. CVC20-00035
                                        8   (the “State Court Action”). See Complaint, attached hereto as Ex. A.
                                        9         2.    The Complaint alleges violations of the Rosenthal Fair Debt
                                       10   Collection Practices Act, 15 U.S.C. §1788, et seq., and the Fair Debt Collection
                                       11   Practices Act, 15 U.S.C. §1692, et seq. See Complaint, page 2, ¶3(a), Morrison
Gordon Rees Scully Mansukhani, LLP




                                       12   Decl. ¶¶4-5 attached to same..
   633 West Fifth Street, 52nd floor




                                       13         3.    Plaintiff provided Defendant’s counsel with a copy of the Complaint
       Los Angeles, CA 90071




                                       14   via electronic mail on December 2, 2020; Plaintiff did not perfect service of the
                                       15   Complaint as against Defendant. (Cal. Code Civ. Proc. § 415.40).
                                       16       BASIS FOR REMOVAL – FEDERAL QUESTION JURISDICTION
                                       17         4.     Under 28 U.S.C. § 1441(a), any civil action brought in a state court
                                       18   of which the district courts of the United States have original jurisdiction, may be
                                       19   removed by the defendant or the defendants, to the district court of the United
                                       20   States for the district and division embracing the place where state court action is
                                       21   pending.
                                       22         5.    Further, 28 U.S.C. § 1441(b) provides that any civil action for which
                                       23   the district courts have original jurisdiction founded on a claim or right arising
                                       24   under the Constitution, treaties or laws of the United States shall be removable
                                       25   without regard to the citizenship or residence of the parties.
                                       26         6.    This Court has federal question jurisdiction over this action under the
                                       27   provisions of 28 U.S.C. § 1331, and the matter is removable pursuant to
                                       28   28 U.S.C. § 1441 because the Complaint alleges that Defendant created an
                                                                                     -2-
                                                  NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441 (A) (FEDERAL
                                                                     QUESTION)
                                             Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 3 of 12



                                        1   account on Plaintiff’s credit report and improperly sought to collect on a debt.
                                        2   See Complaint, page 2, ¶3(a), Morrison Decl. ¶¶4-5 attached to same.
                                        3           7.   Accordingly, this action is one in which this Court has original
                                        4   jurisdiction under the provisions of 28 U.S.C. § 1331, and is one which may be
                                        5   removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(b).
                                        6                            TIMELINESS OF REMOVAL
                                        7           8.   As noted above, the Complaint was provided to Defendant by
                                        8   Plaintiff via electronic mail transmission to Defendant’s counsel on December 2,
                                        9   2020.
                                       10           9.   Defendant’s Notice of Removal is timely because Defendant filed
                                       11   this Notice “within thirty days after receipt by the defendant, through service or
Gordon Rees Scully Mansukhani, LLP




                                       12   otherwise, of a copy of an amended pleading, motion, order or other paper from
   633 West Fifth Street, 52nd floor




                                       13   which it may first be ascertained that the case is one which is or has become
       Los Angeles, CA 90071




                                       14   removable.” 28 U.S.C. § 1446(b)(3).
                                       15                                         VENUE
                                       16           10. Venue is proper in this district and division because the State Court
                                       17   Action was filed and is pending in the Superior Court of the State of California
                                       18   for the County of Yuba, which is located within the United States District Court
                                       19   for the Northern District of California.
                                       20                 COMPLIANCE WITH REMOVAL PROCEDURES
                                       21           11. Defendant has complied with all of the procedural requirements for
                                       22   removal set forth in 28 U.S.C. § 1446.
                                       23           12. As noted above, the Notice of Removal is filed within 30 days of the
                                       24   service of the amended pleading from which it may first be ascertained that the
                                       25   case is one which is or has become removable.
                                       26           13. Pursuant to § 1446(d), a copy of this Notice of Removal, including
                                       27   exhibits, is being served on Plaintiff.
                                       28
                                                                                       -3-
                                                    NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441 (A) (FEDERAL
                                                                       QUESTION)
                                             Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 4 of 12



                                        1         14. Pursuant to § 1446(d), a copy of this Notice of Removal, including
                                        2   exhibits, will be filed with the Superior Court of the State of California for the
                                        3   County of Yuba in Case No. CVC20-00035.
                                        4         15. Copies of all process, pleadings and orders served on Defendant are
                                        5   attached hereto. See Notice of Lodgment of State Court Pleadings, filed
                                        6   concurrently herewith.
                                        7        WHEREFORE, for the foregoing reasons, Defendant removes this action
                                        8   from the Superior Court of the State of California for the County of Yuba to the
                                        9   United States District Court for the Northern District of California and
                                       10   respectfully requests that this Court exercise jurisdiction over this action.
                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
   633 West Fifth Street, 52nd floor




                                            Dated: December 4, 2020                    GORDON REES SCULLY
                                       13                                              MANSUKHANI, LLP
       Los Angeles, CA 90071




                                       14                                                    By:    s/Sean P. Flynn
                                                                                                   Sean P. Flynn
                                       15                                                          Christopher J. Weber
                                                                                                   Attorneys for Defendant
                                       16                                                          NCB Management
                                                                                                   Services, Inc.
                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                     -4-
                                                  NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441 (A) (FEDERAL
                                                                     QUESTION)
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 5 of 12




               EXHIBIT A
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 6 of 12
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 7 of 12
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 8 of 12
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 9 of 12
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 10 of 12
Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 11 of 12
                                              Case 3:20-cv-08609-SK Document 1 Filed 12/04/20 Page 12 of 12



                                         1                            CERTIFICATE OF SERVICE
                                         2         Pursuant to FRCP 5(b), I certify and declare that I am over the age of 18
                                         3   years; I am an employee of Gordon & Rees LLP, and my business address is 5
                                         4   Park Plaza, Suite 1100, Irvine, CA 92614. On December 4, 2020, I served a true
                                         5   and correct of the following: NOTICE OF REMOVAL UNDER 28 U.S.C. §
                                         6   1441 (A) (FEDERAL QUESTION), to the individuals listed below as follows:
                                         7   Attorneys for Plaintiffs:                     U.S. Mail Postage Prepaid
                                         8   Jennifer Morrison                             CM/ECF
                                             1919 8th Ave                                  Hand Delivery
                                         9   Olive hurst, CA 95961                         Email
                                        10   Jmorrison9637@gmail.com
                                        11         I declare that I am employed in the office of a member of the California
 Gordon Rees Scully Mansukhani, LLP




                                        12   State Bar who is permitted to practice before this Court, and at whose direction
    633 West Fifth Street, 52nd floor




                                        13   the service stated above was made in the ordinary course of business. I declare
        Los Angeles, CA 90071




                                        14   under the penalty of perjury under the laws of the United States of America that
                                        15   the foregoing is true and correct.
                                        16         Executed on December 4, 2020, at Chino Hills, California.
                                        17

                                        18

                                        19
                                                                                   ________________________________
                                        20
                                                                                   Leslie M. Handy
                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
1114080/31052804v.1
                                                                                    -5-
                                                   NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441 (A) (FEDERAL
                                                                      QUESTION)
